Case: 17-20076      Document: 00514290330         Page: 1    Date Filed: 01/02/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 17-20076                                   FILED
                                  Summary Calendar                           January 2, 2018
                                                                              Lyle W. Cayce
UNITED STATES OF AMERICA,
                                                                                   Clerk


                                                 Plaintiff-Appellee

v.

JOSE G. PADILLA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CR-204-1


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Jose G. Padilla appeals the district court’s revocation of his supervised
release.    He argues that he was deprived of his due process right to
confrontation when the district court admitted hearsay evidence in the form of
an affidavit to find that he violated the terms of his supervised release by
committing the new law violation of aggravated assault.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20076     Document: 00514290330     Page: 2   Date Filed: 01/02/2018


                                  No. 17-20076

      We review a claim that the district court violated the constitutional right
to confrontation in a revocation proceeding de novo, subject to harmless error
analysis. United States v. Minnitt, 617 F.3d 327, 332 (5th Cir. 2010). “An error
is harmless when it does not affect the substantial rights of a party.” United
States v. Carrillo, 660 F.3d 914, 927 (5th Cir. 2011).
      A defendant in a revocation hearing has a qualified right under the Due
Process Clause to confront and cross-examine adverse witnesses, which may
be disallowed upon a finding of good cause. United States v. Grandlund,
71 F.3d 507, 510 (5th Cir. 1995); FED. R. CRIM. P. 32.1(b)(2)(C). Assuming
arguendo that the district court erred in admitting the hearsay evidence to find
that he committed aggravated assault, the error was harmless. See Minnitt,
617 F.3d at 332. Padilla’s supervised release would have been revoked even
without the new law violation of aggravated assault as Padilla pleaded true to
illegally possessing and unlawfully using controlled substances. See 18 U.S.C.
§ 3583(g)(1) (stating that revocation is mandatory for possession of a controlled
substance). It is also unlikely that the district court would have sentenced him
to further treatment instead of imprisonment pursuant to § 3583(d) given
Padilla’s history of unsuccessful drug treatment.            See United States
v. Williams, 847 F.3d 251, 254-55 (5th Cir.), cert. denied, 138 S. Ct. 192 (2017),
Moreover, based on Padilla’s admission to simple assault at the revocation
hearing, the district court’s comments show that it would have revoked
Padilla’s supervised release and imposed a term of imprisonment even absent
the hearsay evidence. See United States v. Rentaria, 692 F. App’x 217, 218 (5th
Cir. 2017).
      To the extent that admission of the hearsay evidence affected the length
of his sentence, we have held that the right of confrontation does not apply to
the length of any resulting prison sentence. Id. Thus, Padilla cannot show



                                        2
    Case: 17-20076   Document: 00514290330     Page: 3   Date Filed: 01/02/2018


                                No. 17-20076

that the error affected his substantial rights. See Carrillo, 660 F.3d at 927.
Therefore, the district court’s judgment is AFFIRMED.




                                      3